PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/607,345
Filing Date: 26 May 2017
Appellant(s): Steffanson et al.



__________________
Ryan D. Sharp (71,552)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Background
The geometric optical determination of 3D spatial information from 2D images is well known in various arts by terms such as machine vision (e.g., see the prior art of record such as 
    PNG
    media_image2.png
    1710
    1516
    media_image2.png
    Greyscale
 of Bae et al.).  Bae et al.‘s Fig. 3A illustrates that in an image coordinate system, a human is imaged VP1” as the human walks away from the camera.  Further, it can be seen that a number of camera pixels 183 images a human 131 in 
    PNG
    media_image3.png
    1388
    2375
    media_image3.png
    Greyscale
 of the specification as filed.  It should be noted that as the human 131 walks away from a camera assembly 101, the number of pixels decreases until the entire human 131 is imaged on only one camera pixel.  Thus, comparing Bae et al.‘s Fig. 3A to specification Fig. 18 indicates that “Pixel 1” in specification Fig. 18 corresponds to vanishing point “VP1” in Bae et al.‘s Fig. 3A whereas “L2” in Bae et al.‘s Fig. 3A corresponds to “a reference floor in the image coordinate system”.  It is important to recognize that the location of “a reference floor in the image coordinate system” is a function of distance 181 (i.e., “a reference floor in the image coordinate system” is located at pixel n when reference object is at first distance 181 whereas “a reference floor in the image coordinate system” is located at pixel m, different from pixel n, when the reference object is at second distance 181 different from the first distance 181).  Similarly, a first predetermined reference mounting height extends from 
A. Arguments on 12 October 2021 Appeal Brief pp. 4-5
Appellant argues that Katz et al., Bae et al., and Ruoff, Jr fail to disclose the limitations in claim 17.  Examiner respectfully disagrees for the reasons discussed in the Office action dated 7 April 2021.
A.i. Arguments on 12 October 2021 Appeal Brief pp. 5-10
Appellant argues that Katz et al., Bae et al., and Ruoff, Jr do not teach or suggest a predetermined reference mounting height.  In response to Appellant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Bae et al. state (paragraphs 82, 83, 88, and 89) that “…             
                A
                =
                
                    
                        B
                        o
                        x
                        D
                    
                    
                        B
                        o
                        x
                        W
                    
                
            
         Equation (1) …             
                T
                1
                =
                
                    
                        c
                        o
                        s
                    
                    
                        -
                        1
                    
                
                
                    
                        A
                    
                
            
         Equation (2) …             
                
                    
                        H
                    
                    
                        W
                        ∙
                        c
                        o
                        s
                        
                            
                                T
                                1
                            
                        
                    
                
                =
                A
            
         Equation (11) … the box B represents a person or a manikin that is a reference detection object, and the box width W is given a value that may correspond to the width of a real person. Thus, when the angle T1 between the camera and the ground surface is determined and then the ratio A between the box width BoxW on the detection image of the camera and the distance BoxD from the bottom of the box B to the horizontal line on the detection image of the camera is found, the installation height H of the camera may be calculated from Equation (11) …”.  Appellant … BoxD is a reference mounting height from a reference floor in an image coordinate system …”.  It is important to recognize that the line labeled L1 in Fig. 3A of Bae et al. represents a light ray that is imaged onto the mounted camera location and the line labeled L2 in Fig. 3A of Bae et al. is representative of a reference floor in an image coordinate system.  Further a horizontal line (through the vanishing point1) does not change based on the object being imaged (when the camera orientation is fixed) because the vanishing point is defined by the field of view (FOV) of the camera and the FOV is characterized by camera parameters such as orientation (i.e., fixed angle T1 at the mounted camera location).  Thus “… the installation height H of the camera may be calculated from Equation (11) …” of Bae et al. teaches to one of ordinary skill in the art that BoxD (from Eqs. 1, 2, and 11 of Bae et al.) is a reference mounting height (predetermined from a mounted camera calibration) of the camera mounting location to a reference floor in an image coordinate system.  Therefore, the combination of the cited prior art teaches or suggests a predetermined reference mounting height.
A.ii. Arguments on 12 October 2021 Appeal Brief pp. 10-13
Appellant argues that Katz et al. do not teach or suggest a thermal camera assembly.  Examiner respectfully disagrees.  Initially it should be noted that humans do not glow in the dark because humans generating infrared radiation as a result of the natural temperature of the human body.  Further, thermography is defined2 as “A ”.  In this case, Katz et al. state (paragraph 171) that “… The position tracking system of the present embodiments can provide three-dimensional tracking also in indoor environments and can, in some embodiments, do it passively, namely without transmitting radiation. Additionally, the present embodiments do not require the tracked object to transmits any type of energy, expect reflecting radiation already existing in the environment (e.g., light) and/or generating infrared radiation as a result of the natural temperature of the tracked object. The system of the present embodiments preferably tracks pedestrians using standard cameras equipped with standard lens and/or Fisheye lens. In some embodiments of the present invention this application a camera with a Fisheye lens (or several cameras with standard lenses) is added to an AP or a beacon, or to a network of APs. It is to be understood that the AP or beacon and the additional camera do not necessarily share the same physical location. In some embodiments of the present invention the AP or beacon and the additional camera communicate with each other from different locations …”.  The key phrase is “generating infrared radiation as a result of the natural temperature of the tracked object”.  Thus Katz et al. expressly teach the infrared radiation generated as a result of the natural temperature of an object (i.e., thermal infrared radiation) is used to track the object.  Therefore, the cited prior art teaches or suggests a thermal camera.
B. Arguments on 12 October 2021 Appeal Brief pp. 13-14
Appellant argues that the rejection of claim 28 is not proper.  Examiner respectfully disagrees.  Claim 28 recites “wherein the pre-configured ratio is set such that [[when]] in response to a corresponding height of the item in the real world equaling the size of the image of the item in the image coordinate system, the pre-configured ratio equals a ratio between the reference mounting height and the mounting height as computed”.  Thus claim 28 requires said pre-configured ratio to equal said computed ratio for any object that has the same height 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID P PORTA/           Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                             

Conferees:
Shun Lee
/S. L./
Examiner, Art Unit 2884
David Porta
/D.P.P/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
Michael Sherry
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The solid angle (vertex at a mounted camera) of an object decreases as the object moves away from the mounted camera.  Thus the vanishing point is effectively a single pixel in an image coordinate system that completely images the object because the object has moved far enough that the object’s solid angle is completely within the field of view (FOV) of the single pixel.
        2 American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.